Name: Commission Regulation (EEC) No 583/88 of 1 March 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/113. 3. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 583/88 of 1 March 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) * of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 4 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1988 . For the Commission COCKFIELD Vice President (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 355, 17. 12. 1987, p. 19 . No L 57/12 Official Journal of the European Communities 3. 3 . 88 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs ' Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 0701 90 51 0701 90 59 0702 00 10 0702 00 90 New potatoes Tomatoes 29,33 79,50 1 266 3 432 231,52 627,51 60,61 164,28 205,03 555,70 4 855 13 159 22,74 61,65 44 659 121 039 68,04 184,42 20,24 54,85 130 1.40 1.50 1.60 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 Onions (other than sets) Garlic Leeks Cauliflowers 14,88 152,27 27,15 24,64 642 6 575 1 172 1 063 117,51 1 201,91 214,32 194,92 30,76 314,65 56,10 50,89 104,06 1 064,37 189,80 171,59 2 464 25 206 4 494 4 055 11,54 118,08 21,05 19,14 22 667 231 833 41 340 37 482 34,53 353,24 62^9 57,16 10,27 105,07 18,73 17,15 1.70 1.80 1.90 0704 20 00 0704 90 10 ex 0704 90 90 Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 44,76 22,70 84,42 1 931 980 3 645 355,63 179,18 \ 666,41 92,23 46,90 174,46 312,60 158,67 590,15 7 362 3 757 13 975 34,82 17,60 65,47 68 116 34 562 128 542 103,74 52,66 195,86 31,19 15,66 58,25 1.100 1.110 1.120 1.130 1.140 1.150 ex 0704 90 90 0705 11 10 0705 11 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 11 0707 00 19 Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers 57,72 69,94 42,78 22,61 87,72 87,42 2 492 3 020 1 847 976 3 788 3 775 455,59 552,11 337,70 178,48 692,44 690,09 119,27 144,54 88,41 46,72 181,27 180,66 403,46 488,93 299,06 158,06 613,20 611,12 9 554 11 578 7 082 3 743 14 521 14 472 44,76 54,24 33,17 17,53 68,03 67,79 87 878 106 496 65139 34 428 133 563 133 109 133,90 162^26 99,25 52,45 203,51 202,82 39,82 48,26 \ 29.52 15,60 60.53 60,32 1.160 1.170 0708 10 10 0708 10 90 0708 20 10 0708 20 90 Peas (Pisum sativum) Beans (Vigna spp., Phaseolus spp.) 11030 143,99 4 762 6 217 870,61 1 136,55 227,92 297,54 770,98 1 006,49 18 258 23 835 85,53 111,66 167 929 219 226 255,87 334,03 76,11 9935 1.180 1.190 ex 0708 90 00 0709 10 00 Broad beans Globe artichokes 40,33 72,24 1 741 3 119 31838 570,26 83,35 149,29 281,95 505,00 6 677 11 959 31,28 56,02 61 412 109 996 93,57 167,60 27,83 49,85 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 Asparagus  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh 433,41 213,45 104,06 44,83 380,81 76,13 26,26 28,06 73,75 50,95 18 715 9 222 4 493 1 936 16444 3 287 1 134 1 211 3 184 2 199 3 421,00 1 686,24 821,36 353,90 3 035,75 600,93 207,31 221,51 582,19 403,00 895,60 440,69 215,03 92,65 791,09 157,32 54,27 57,99 152,41 105,23 3 029,52 1 490,15 727,37 313,40 2 634,74 532,16 183,59 196,16 515,57 354,76 71 743 35 164 17 225 7 421 60 745 12 602 4 347 4 645 12 209 8 384 336,10 165,66 80,69 34,76 294,66 59,03 20,36 21,76 57,19 39,58 659 869 324 812 158 431 68 262 570 911 115911 39 988 42 728 112 297 77 493 1 005,44 494,87 241,40 104,01 890,27 176,61 60,93 65,10 171,10 118,17 299,07 147,96 71,80 30,93 264,14 52,53 18,12 19,36 50,89 35,46 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 51,82 2 237 409,07 107,09 362,26 8 578 40,19 78 905 120,22 35,76 2.30 2.40 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 Pineapples, fresh Avocados, fresh 46,23 148,20 1 996 6 399 364,93 1 169,82 95,53 306,25 323,17 1 035,95 7 653 24 533 35,85 114,93 70 392 225 643 107,25 343,81 31,90 102,26 2.50 2.60 2.60.1 ex 0804 50 00 080510 11 0805 10 21 0805 10 31 0805 10 41 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 192,21 44,76 8 300 1 933 1 517,20 353,37 397,19 92,51 1 343,58 312,93 31 818 7410 149,06 34,71 292 648 68 160 445,91 103,85 132,63 30,89 3. 3. 88 Official Journal of the European Communities No L 57/13 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 31,83 1 374 251,24 65,77 222,49 5 269 24,68 48 462 73,84 21,96 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 25,49 1 101 201,25 52,68 178,22 4 220 19,77 38 819 59,15 17,59 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 2.70.2 2.703 2.70.4 2.80 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 Clementines Monreales and Satsumas Mandarins and Wilkings Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh 85,12 49,77 75,27 80,29 36,02 3 675 2149 3 250 3 467 1 555 671,89 392,88 594,13 633,78 284,35 17550 102,85 155,54 16552 74,44 595,01 347,92 526,14 561,25 251,81 14 090 8 239 12 459 13 291 5 963 66,01 38,60 58,37 62,26 2753 129 600 75 783 114 600 122 248 54 849 197,47 115,47 174,61 186,27 83,57 58,73 34,34 51,94 55,40 24,85 2.85 250 250.1 250.2 2.100 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes 165,29 37,00 51,13 134,71 7 137 1 597 2 207 5 817 1 304,70 292,04 403,58 1 063,31 341,56 76,45 105,65 27837 1 155,40 258.62 357,39 941.63 27 361 6 124 8 463 22 299 128,18 28,69 39,65 104,46 251 661 56 332 77 845 205 099 383,45 85,83 118,61 312,51 114,05 25,53 35,28 92,95 2.110 2.120 2.120.1 0807 10 10 ex 0807 10 90 Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 28,08 75,51 1 212 3 260 224,02 596,07 57,91 156,04 196,89 527,86 4 556 12 500 21,77 58,56 42 751 114 974 65,15 175,18 19,38 52,10 2.120.2 2.130 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99  Other Apples 147,94 50,51 6 388 2 181 1 167,74 398,75 305,71 104,39 1 034,11 353,12 24 489 8 362 114,72 39,17 225 242 76 914 343,20 117,19 102,08 34,85 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 66,23 2 860 522,79 136,86 462,97 10 963 51,36 100 840 153,65 45,70 2.150 2.160 2.170 2.180 2.190 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 11 0809 40 19 Apricots Cherries Peaches Nectarines Plums 121,16 115,53 238,28 139,94 106,47 5 229 4 978 10 289 6 042 4 597 958,33 911,55 1 880,79 1 104,59 840,44 250,23 240,12 492,38 289,18 220,02 843,61 799,31 1 665,56 978,19 744,26 19 937 18 105 39 443 23 165 17 625 94,12 89,61 184,78 108,52 82,57 184 276 173 756 362 780 213 062 162 110 281,02 270,27 552,77 324,64 247,00 84,33 80,21 164,42 96,56 73,47 2.200 2.210 0810 10 10 0810 10 90 0810 40 30 Strawberries Fruit of the species Vacci ­ nium myrtillus) 301,59 155,23 13 023 6 688 2 380,54 1 240,23 623,21 322,25 2108,12 1 074,37 49 923 24 633 233,88 120,26 459 175 232 567 699,64 362,70 208,11 108,08 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 141,24 6 099 1 114,86 291,86 987,28 23 380 109,53 215 043 327,66 97,46 2.230 2.240 2.250 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 Pomegranates Khakis Lychees 51,26 94,56 183,33 2 213 4 083 7916 406,77 746,43 1 447,06 105,84 195,41 378,83 357,82 661,01 1 281,46 8 456 15 653 30 347 39,85 73,33 142,16 77 884 143 978 279 119 118,89 219,38 425,29 35,56 65,25 126,50